

Exhibit 10.3
Dell Inc. Long-Term Cash Incentive and Retention Award Agreement
Dell Inc., a Delaware corporation, its Subsidiaries and its Affiliates (“Dell”)
is pleased to offer you this Long-Term Cash Incentive and Retention Award
Agreement (the “Agreement,” and the payments hereunder, the “Award”). Dell
expects your future contribution to drive its continued success and wants to
provide you with both the strategic tools and the financial incentive to achieve
Dell’s long-term goals.
The amount of your total Award is stated your offer letter, dated August 12,
2016, and in step one of the Stock Plan Administrator’s online grant acceptance
process (“Grant Summary”). As a material inducement to Dell to grant you this
Award, you agree to the following terms and conditions. You agree that you are
not otherwise entitled to this Award, that Dell is providing you this Award in
consideration of your promises and agreements below, and that Dell would not
grant you this Award absent those promises and agreements. This Award agreement,
the Grant Summary, and the Dell Inc. 2012 Long-Term Incentive Plan (the “Plan”)
set forth the terms of your Award.
1.    Payout Schedule – Your Award will vest and you will receive cash payments
in accordance with the schedule in your Grant Summary (“Award Payments”). You
will be deemed to have earned each Award Payment on the vesting date, and Dell
shall make an Award Payment as soon as administratively practical following the
vesting date which shall be no later than 60 days past each vesting date
regardless of whether you are still employed by Dell as of the payment date.
Except as expressly set forth herein, your eligibility to receive an Award
Payment is conditioned upon your continued Employment as of the applicable
vesting date. If your Employment is terminated by reason of your death or
Permanent Disability (as defined in the Plan), your Award fully vests and Dell
shall make your Award Payment as soon as administratively practical following
your death or Permanent Disability. If your Employment is terminated by Dell
under conditions which do not constitute Serious Misconduct, or you resign for
Good Reason (as defined in your Protection of Sensitive Information,
Noncompetition and Nonsolicitation Agreement dated August 12, 2016) , you will
receive the amount which would be due to you if your employment had continued
through the next vesting date (i.e., if your employment terminated on May 1,
2018, you would receive the Award payment for February 15, 2019) and Dell shall
make that Award Payment as soon as administratively practical following such
termination.
As used herein, the term "Employment" means your regular full-time or part-time
employment with Dell or any of its consolidated Subsidiaries or Affiliates, and
the term "Employer" means Dell Inc. (if you are employed by Dell Inc.) or the
consolidated Subsidiary or Affiliate of Dell that employs you. As used herein,
the term “Serious Misconduct” means (i) a willful, reckless or grossly negligent
and material violation of (x) the Executive’s obligations regarding
confidentiality or the protection of sensitive, confidential or proprietary
information, or trade secrets, which results in material harm to Dell or its
subsidiaries or (y) any other restrictive covenant by which Executive is bound
that results in greater than de minimis harm to Dell or its Subsidiaries’
reputation or business; (ii) Executive’s conviction of, or plea of guilty or no
contest to, a felony or crime that involves moral turpitude; or (iii) conduct by
Executive which constitutes gross neglect, willful misconduct, or a material
breach of the Code of Conduct of the Subsidiary of Dell employing Executive or a
fiduciary duty to Dell, any of its Subsidiaries or the shareholders of Dell that
results in material harm to Dell or its Subsidiaries’ reputation or business and
that Executive has failed to cure within thirty (30) days following written
notice from the Board.
The total amount of your Award listed in your Grant Summary is denominated in
U.S. dollars. Award Payments will be converted from U.S. dollars into your local
currency prior to your payment date in accordance with Dell policy.
2.    Agreement with Respect to Taxes – You must pay any taxes that are required
by law to be withheld by Dell or your Employer. You agree that Dell or your
Employer, in its sole discretion and to the fullest extent permitted by law,
shall have the right to demand that you pay such amounts in cash or deduct such
amounts from any payments of any kind otherwise due to you. You agree that,
subject to compliance with applicable law, Dell or your Employer may recover
from you taxes which may be payable by Dell or your Employer in any jurisdiction
in relation to this Award. You agree that Dell or your Employer shall be
entitled to use whatever method they may deem appropriate to recover such taxes
including deducting amounts from your Award Payments, recovering taxes via
payroll and direct invoicing. You further


1

--------------------------------------------------------------------------------




agree that Dell or your Employer may, as it reasonably considers necessary,
amend or vary this agreement to facilitate such recovery of taxes.
3.    Return of Award Payments — You understand and agree that the Award
Payments are designed to align your long-term interests with those of Dell and
that having your interests aligned with Dell is a condition of retaining any
Award Payment made to you. You further understand and agree that if Dell, acting
through the Committee (or in the case of the determination of Serious
Misconduct, Dell’s Board of Directors) , determines that you engaged in Conduct
Detrimental to Dell during your Employment or during the one-year period
following the termination of your Employment, you shall return to Dell, upon
demand, any Award Payments you received under this Agreement in the one calendar
year preceding the behavior which constitutes Conduct Detrimental to Dell. You
understand and agree that the return of Award Payments under this Agreement is
separate from and does not preclude Dell from seeking other relief based on your
conduct that constitutes Conduct Detrimental to Dell.
For purposes of this provision, “Conduct Detrimental to Dell” means:
(i)
You engage in Serious Misconduct, whether or not such Serious Misconduct is
discovered by Dell prior to the termination of your Employment;

(ii)
Except for communications made on behalf of your Employer within the scope of
your Employment, you solicit any employee of Dell or its Subsidiaries for
employment, consulting or other services; or

(iii)
You engage in Conflicting Activities (as described below).

For purposes of this Agreement, a “Conflicting Activities” means you, without
advance, express, written consent of Dell’s Senior Vice President of Human
Resources:
(i)
are or become a principal, owner, officer, director, shareholder or other equity
owner (other than a holder of less than 5% of the outstanding shares or other
equity interests of a publicly traded company) of a Competitor (as defined
below), except if you are a passive shareholder or other equity owner as a
result of your holding such interests through a private equity firm, hedge fund,
mutual fund, stock brokerage fund or similar investment which may invest in
Competitors. For avoidance of doubt to be a passive investor, as used in this
paragraph, you must have no decision making authority with respect to the
entity’s operations other than as an ordinary stockholder or member with
customary voting rights; or

(ii)
commence employment or service with a Competitor in a role that is similar to
any role you held with Dell or any of its Subsidiaries in the twenty-four months
prior to the termination of your Employment, or in a role that would likely
result in your using Dell’s confidential information or trade secrets.

You understand and agree that neither this provision nor any other provision of
this Agreement prohibits you from engaging in Conduct Detrimental to Dell but
only requires return of Award Payments if you engage in Conduct Detrimental to
Dell.
The term “Competitor” means any entity, or other business concern that offers or
plans to offer products or services that are materially competitive with any of
the products or services being manufactured, offered, marketed, or are actively
developed by Dell as of the date your Employment with Dell ends.
If you desire to engage in Conflicting Activities, you agree to seek written
consent from Dell’s Senior Vice President of Human Resources prior to engaging
in the Conflicting Activities. If you enter into any business, employment, or
service relationship during your Employment or within the twelve months
following the termination of your Employment with Dell, you agree to provide
Dell sufficient information regarding the relationship to enable Dell to
determine whether such employment or service constitutes Conflicting Activities.
You agree to provide such information to your first and second-level manager in
writing within ten (10) business days of agreeing to the business, employment,
or service relationship. You understand and agree that if you fail to provide
sufficient information as required by this paragraph,


2

--------------------------------------------------------------------------------




the Administrator will make its determination without reference to the
information you failed to provide and you waive any claim or objection related
to Administrator’s failure to consider the information you failed to provide.
Except as expressly set forth herein, the Committee shall have the complete and
absolute authority to construe and interpret the provision of this Agreement,
including but not limited to any determination as to whether you have engaged in
“Conduct Detrimental to the Company.” Any such interpretations or determinations
by the Committee will be final, binding, and conclusive.
4.    Incorporation of Plan – This Award is granted under the Plan and is
governed by the terms of the Plan in addition to the terms and conditions stated
herein. All terms used herein with their initial letters capitalized shall have
the meanings given them in the Plan unless otherwise defined herein. A copy of
the Plan is available upon request from the Dell Legal Department, One Dell Way,
RR1-33, Round Rock, Texas 78682. We expressly agree that Section 2.48 of the
Plan is not applicable however.
5.    Notice — You agree that notices may be given to you in writing either at
your home address as shown in the records of Dell or your Employer, or by
electronic transmission (including e-mail or reference to a website or other
URL) sent to you through Dell’s normal process for communicating electronically
with its employees.
6.    No Right to Continued Employment — This Agreement does not confer upon you
any right to expectation of employment by, or to continue in the employment of,
your Employer.
7.    Miscellaneous — By accepting this Agreement, you expressly acknowledge
that (a) your acceptance of this Agreement is voluntary and is not a condition
of your Employment; (b) Award Payments are not compensation for services
rendered and are an extraordinary item of compensation that is outside the scope
of your employment agreement, and nothing can or must automatically be inferred
from such Award Payment; (c) Award Payments are not part of normal or expected
compensation for any purpose, and are not to be used for calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments, and you
waive any claim on such basis; and (d) the grant of this Award is a one-time
benefit that does not create any contractual or other right to receive future
grants of similar awards, or benefits in lieu of similar awards.
8.    Data Privacy Consent — As a condition of the grant of this Award, you
consent to the collection, use and transfer of personal data as described in
this paragraph. You understand that Dell and its Subsidiaries hold certain
personal information about you, including your name, home address and telephone
number, date of birth, social security number, salary, nationality, job title,
any ownership interests or directorships held in Dell or its Subsidiaries and
details of all cash incentive awards awarded or cancelled (“Data”). You further
understand that Dell will transfer Data among themselves as necessary for the
purposes of implementation, administration and management of your participation
in the Award, and that Dell may each further transfer Data to any third parties
assisting Dell in the implementation, administration and management of the
Award. You understand that these recipients may be located in the Asia Pacific
region, the Latin American Region, the European Economic Area, Canada or
elsewhere, such as the United States. You authorize them to receive, possess,
use, retain and transfer such Data as may be required for the administration of
the Award, in electronic or other form, for the purposes of implementing,
administering and managing your participation in the Award. You understand that
you may, at any time, view such Data or require any necessary amendments to it.
9.    Compliance with Foreign Exchange Laws – Local foreign exchange laws may
affect your Award or the vesting of your Award. You are responsible for
obtaining any exchange control approval that may be required in connection with
such events. Dell will not be responsible for obtaining such approvals or liable
for the failure on your part to obtain or abide by such approvals. This does not
constitute legal or tax advice upon which you should rely. You should consult
with your personal legal and tax advisers to ensure your compliance with local
laws. You agree to comply with all applicable laws and pay any and all
applicable taxes associated with the grant or vesting of this Award.
10.    Governing Law and Venue — You understand and agree that Dell is a
Delaware corporation with global operations and your Award is part of a
contemporaneous grant of many similar awards to individuals located in numerous
jurisdictions. You agree that this Agreement and the Plan shall be governed by,
and construed in accordance with, the


3

--------------------------------------------------------------------------------




laws of the State of Delaware, United States of America. The exclusive venue for
any and all disputes arising out of or in connection with this Agreement shall
be New Castle County, Delaware, United States of America, and the courts sitting
exclusively in New Castle County, Delaware, United States of America shall have
exclusive jurisdiction to adjudicate such disputes. Each party hereby expressly
consents to the exercise of jurisdiction by such courts and hereby irrevocably
and unconditionally waives, to the fullest extent it may legally and effectively
do so, any objection that it may now or hereafter have to such laying of venue
(including the defense of inconvenient forum).
11.    Internal Revenue Code Section 409A – Dell’s intent is that this Award
comply with Section 409A of the Internal Revenue Code. This Award is intended to
be excluded from coverage under Section 409A of the Internal Revenue Code
pursuant to the “short-term deferral exception” under Section 1.409A-1(b)(4). If
any provision of this Award would otherwise conflict with this intent, Dell may
amend this Award to the extent necessary to comply with Section 409A of the
Code.
12.    Acceptance of Terms and Conditions — This Award will not be effective and
you may not receive any Award Payments until you have acknowledged and agreed to
the terms and conditions set forth herein in the matter prescribed by the
Company. You agree that you are not relying on any representations or promises
outside of this Agreement, the Plan and the Grant Summary. You must accept your
award no later than 4pm Eastern Time, five business days prior to the first
vesting date or your entire award will be cancelled. You should print a copy of
this Award and your Grant Summary for your records.
13.    Survival, Assignability, and Construction – This Agreement survives any
termination of your Employment, and your obligations under this Agreement will
be binding upon your heirs, executors, and administrators. This Agreement is
fully assignable by Dell and will fully inure to the benefit of Dell and its
successors, and assigns. The language of this Agreement shall in all cases be
construed as a whole according to its fair meaning, and not strictly for or
against any of the parties. The paragraph headings used in this Agreement are
intended solely for convenience of reference and shall not in any manner
amplify, limit, modify, or otherwise be used in the interpretation of any of the
provisions hereof.


4

--------------------------------------------------------------------------------




Awarded subject to the terms and conditions stated above:
DELL INC.    
By:






5